37 F.3d 1496NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
UNITED STATES of America, Plaintiff-Appellee,v.Edward D. JAMESON, Defendant-Appellant.
No. 94-6470.
United States Court of Appeals, Fourth Circuit.
Submitted August 25, 1994.Decided October 11, 1994.

Appeal from the United States District Court for the Eastern District of North Carolina, at Fayetteville.  W. Earl Britt, District Judge.  (CR-90-60-3, CA-93-111-3)
Jack Edmund Carter, Fayetteville, NC, for appellant.
Barbara Dickerson Kocher, Office of the United States Attorney, Raleigh, NC, for appellee.
E.D.N.C.
AFFIRMED.
Before RUSSELL and MICHAEL, Circuit Judges, and PHILLIPS, Senior Circuit Judge.

OPINION
PER CURIAM

1
Edward D. Jameson appeals from district court orders dismissing his 28 U.S.C. Sec. 2255 (1988) motion and denying reconsideration of that order.  We affirm.


2
All the claims brought by Jameson in his secondSec. 2255 motion were either actually raised or should have been raised in his first motion.  See Rule 9, Rules Governing Sec. 2255 Motions.  Jameson failed to show that the ends of justice required rehearing any of the previously-raised claims or that cause and prejudice existed for his failure to earlier raise the new claims.  These failures were fatal to his motion.   See Sanders v. United States, 373 U.S. 1, 7-8 (1963) (ends of justice showing required for successive claims);   McCleskey v. Zant, 499 U.S. 467, 493-94 (1991) (cause and prejudice may excuse failure to bring claims earlier).  Thus, the district court properly dismissed his motion.*


3
Jameson's Fed.R.Civ.P. 59 motion merely attempted to gain reconsideration of legal issues.  Therefore, the motion provided no basis for relief from the original order.   See United States v. Williams, 674 F.2d 310, 312 (4th Cir.1982).  The district court did not abuse its discretion in denying reconsideration.


4
Thus, we affirm both orders.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 We also note this Court has already considered some of the claims Appellant raises in his Sec. 2255 motion in his direct appeal, see United States v. Jameson, No. 91-5848 (4th Cir.  July 29, 1992) (unpublished);  and there has been no intervening change in the law.  Appellant may not raise those issues again in a collateral proceeding.   Boeckenhaupt v. United States, 537 F.2d 1182 (4th Cir.), cert. denied, 429 U.S. 863 (1976)